MEMORANDUM **
Juan Pablo Mendez Perez and Luisa Mendez, natives and citizens of Mexico, petition pro se for review of the Board of Immigration Appeals’ (“BIA”) order denying their motion to reopen. We have jurisdiction under 8 U.S.C. § 1252. We review for abuse of discretion the denial of a motion to reopen, Malty v. Ashcroft, 381 F.3d 942, 945 (9th Cir.2004), and we deny the petition for review.
The BIA did not abuse its discretion in denying petitioners’ motion to reopen to apply for relief under the Convention Against Torture (“CAT”) as untimely because they did not file the motion within 90 days of the BIA’s final order of removal, see 8 C.F.R. § 1003.2(e)(2), and petitioners’ generalized evidence submitted in conjunction with their motion did not demonstrate *304changed circumstances in Mexico to qualify for the regulatory exception to the time limit, see 8 C.F.R. § 1003.2(c)(S)(ii); He v. Gonzales, 501 F.3d 1128, 1131-33 (9th Cir.2007).
We reject petitioners’ contention that there are no time limits for filing a motion to reopen to apply for CAT relief. See 8 C.F.R. § 1003.2(e)(2).
PETITION FOR REVIEW DENIED.

 This disposition is not appropriate for publication and is not precedent except as provided by 9th Cir. R. 36-3.